Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Gopal Sharma, Rishabh Goyal, Difan Liu, Evangelos Kalogerakis and Subhransu Maji, “CSGNet: Neural Shape Parser for Constructive Solid Geometry,” University of Massachusetts, Amherst, USA, March 18, 2018, p. 1-6; https://arXiv.org/pdf/1712.08290.pdf; 16 pages; IDS).

Regarding claim 1, Sharma teaches a computer-implemented method for forming a dataset configured for learning a neural network (e.g., In this section, we first present our neural shape parser that can induce programs for 2D/3D shapes. Sharma: p.3 c. 1 para. 3 L.1-2.  To tackle these challenges we designed a memory-enabled network architecture, that given a target 2D image of a shape, or a target 3D shape, generates a CSG program to generate it. To train our network we created a large synthetic dataset of automatically generated 2D and 3D programs. Sharma: p.2 c. 1 para. 1 L.1-6), the neural network being configured for inference, from a discrete geometrical representation of a 3D shape, of an editable feature tree representing the 3D shape, the editable feature tree comprising a tree arrangement of geometrical operations applied to leaf geometrical shapes (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Bottom-up techniques for this shape parsing task rely on primitive detection and are inherently slow since the search space over possible primitive combinations is large. In contrast, our model uses a recurrent neural network that parses the input shape in a top-down manner, which is significantly faster and yields a compact and easy-to-interpret sequence of modeling instructions. Our model is also more effective as a shape detector compared to existing state-of-the-art detection techniques. We finally demonstrate that our network can be trained on novel datasets without ground-truth program annotations through policy gradient techniques. Sharma: Abstract.  Architecture of our neural shape parser (CSGNet). CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as P 1, P 2, P 3, P 4 are predicted by the network, while E1, E2 are the outputs of boolean modeling operations acting on intermediate shapes.  Sharma: Figure 2; reproduced below for reference

    PNG
    media_image1.png
    655
    1225
    media_image1.png
    Greyscale

), the method comprising: 
obtaining respective data pieces each including: 
an editable feature tree representing a 3D shape, the editable feature tree comprising a tree arrangement of geometrical operations applied to leaf geometrical shapes (.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Bottom-up techniques for this shape parsing task rely on primitive detection and are inherently slow since the search space over possible primitive combinations is large. In contrast, our model uses a recurrent neural network that parses the input shape in a top-down manner, which is significantly faster and yields a compact and easy-to-interpret sequence of modeling instructions. Our model is also more effective as a shape detector compared to existing state-of-the-art detection techniques. We finally demonstrate that our network can be trained on novel datasets without ground-truth program annotations through policy gradient techniques. Sharma: Abstract.  Our shape parser produces a compact program that generates an input 2D or 3D shape. On top is an input image of 2D shape, its program and the underlying parse tree where primitives are combined with boolean operations. On the bottom is an input voxelized 3D shape, the induced program, and the resulting shape from its execution.  Sharma: Figure 1; reproduced below for reference.  

    PNG
    media_image2.png
    629
    596
    media_image2.png
    Greyscale

The program can be used not only to geometrically describe the input shape but can also be directly edited to manipulate it if desired.  Sharma: p.2 c.2 para. 3 L.12-14.  ), and 
a discrete geometrical representation of the 3D shape, the discrete geometrical representation (e.g., To train our network in the supervised learning setting, we automatically created a large set of 2D and 3D CSG-based synthetic programs according to the grammars described below. Sharma: p.5 c. 1 para. 3.  We sampled derivations of the following grammar in the case of 3D CSG: 

    PNG
    media_image3.png
    193
    409
    media_image3.png
    Greyscale

The same three binary operations are used as in the 2D case. Three basic solids are denoted by 'sp': Sphere, 'cu': Cube, 'cy': Cylinder. L represents the center of primitive in 3D voxel grid. R specifies radius of sphere and cylinder, and also specifies size of cube. H is the height of cylinder. The primitives are rendered as voxel grids and the programs are executed on a 3D volumetric grid of size 64 x 64 x 64. We used the same random sampling method as described for the synthetic 2D dataset, resulting in 3D CSG programs. 3D shape samples from this dataset are shown in Figure 3. Sharma: p.5 c. 2 para. 2 and Figure 3; reproduced below for reference

    PNG
    media_image4.png
    366
    588
    media_image4.png
    Greyscale

) corresponding to a result of applying the tree arrangement of geometrical operations to the leaf geometrical shapes (e.g., Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as P 1, P 2, P 3, P 4 are predicted by the network, while E1, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 3.  Detailed execution procedure followed by an induced CSG program in a characteristic 3D case. The input is a voxel based representation of size 64 × 64 × 64. The RNN decoder produces a program, which can be executed following the grammar described in the Section 6.1, to give the output shown at the bottom. The user-level program is shown for illustration. On the right side is shown a parse tree corresponding to the execution of the program.  Sharma: Figure 9; reproduced below for reference.

    PNG
    media_image5.png
    618
    633
    media_image5.png
    Greyscale

); and 
inserting a part of the data pieces in the dataset each as a respective training sample, the respective 3D shape of each of one or more first data pieces inserted in the dataset being identical to the respective 3D shape of respective one or more second data pieces not inserted in the dataset (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. The overall network can be written as [Symbol font/0x70]() = Θ o (). The space of programs can be efficiently described according to a context-free grammar [19]. For example, in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:  

    PNG
    media_image6.png
    158
    385
    media_image6.png
    Greyscale

Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.3 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  Synthetic 3D shapes. We use the grammar described in the Section 4.1 to create our 3D dataset. While generating shapes we followed a strategy similar to the 2D case. Sharma: p.10 c. 1 para. 3 L.1-3 and Figure 9.  Synthetic 2D shapes. We use the grammar described in the Section 4.1 to create our 2D dataset. The dataset is created by randomly generating programs of lengths 3 to 13 following the grammar. While generating these programs we impose additional restrictions as follows: a) Primitives must lie completely inside the canvas, b) Each operation changes the number of ON pixels by at least a threshold set to 10% of sum of pixels in two shapes. This avoids spurious operations such as subtraction between shapes with little overlap. c) The number of ON pixels in the final image is above a threshold. d) The previous rules promotes programs with the union operation. To ensure a balanced dataset we boost the probabilities of generating programs with subtract and intersect operations. Sharma: p.10 c.1 para. 2 L.1-14).

Regarding claim 2, Sharma teaches the method of claim 1, wherein, with respect to a discrete set of primitive shape types, and for each primitive shape type, a respective discrete set of one or more parameter domains each of a respective continuous parameter, each parameter domain having respective parameters values of the respective continuous parameter, each leaf geometric shape is formed by a respective primitive shape type, with a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.3 c.2 para. 2 and Figure 2. Given an input I the parser network π generates a program that minimizes a reconstruction error between the shape produced by executing the program and a target shape. Sharma: p.3 c.2 para. 3 L.1-3.  Supervised learning: When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.4 c.1 para. 1).

Regarding claim 3, Sharma teaches the method of claim 2, wherein, for each of one or more primitive shape types, the one or more respective continuous parameters include one or more dimensional parameters and/or one or more positioning parameters, and/or the discrete set of primitive shape types comprises a cuboid type, a sphere type, one or more cylinder types, and/or one or more prism types (e.g., in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:

    PNG
    media_image6.png
    158
    385
    media_image6.png
    Greyscale

Sharma: p.3 c.2 para. 1 L.5-8.  Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g., SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.3 c.2 para. 2 and Figure 2.  It is obvious that the positions, scales, orientations, etc. are continuous parameters).

Regarding claim 4, Sharma teaches the method of claim 2, wherein the obtaining of the respective data pieces includes: 
obtaining initial data including the discrete set of primitive shape types and each respective discrete set of one or more parameter domains (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. The overall network can be written as [Symbol font/0x70]() = Θ o (). The space of programs can be efficiently described according to a context-free grammar [19]. For example, in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:  

    PNG
    media_image6.png
    158
    385
    media_image6.png
    Greyscale

Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.3 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  As shown in Figure 2, the primitives annotated as P1, P2, P3, P4 are predicted by the network, while E1, E2 are the outputs of Boolean modeling operations acting on intermediate shapes.  It is obvious that a continuous set of geometrical shapes obtained from the primitives and intermediates and Boolean operations.  The initial data are circles and square.  The Parse tree in Figure 9 is similar to the rendering tree in Figure 2); and 
synthetizing the respective data pieces based on the initial data (e.g., Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as P1, P2, P3, P4 are predicted by the network, while E1, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  The input is a voxel based representation of size 64 × 64 × 64. The RNN decoder produces a program, which can be executed following the grammar described in the Section 6.1, to give the output shown at the bottom. The user-level program is shown for illustration. On the right side is shown a parse tree corresponding to the execution of the program. Sharma: Figure 9).

Regarding claim 5, Sharma teaches the method of claim 4, wherein for each of one or more primitive shape types, the one or more respective continuous parameters include one or more dimensional parameters, and the synthetizing includes: 
generating at least one initial data piece based on the initial data, including, for each dimensional parameter, selecting a respective parameter value (e.g., While generating these programs we impose additional restrictions as follows: a) Primitives must lie completely inside the canvas, b) Each operation changes the number of ON pixels by at least a threshold set to 10% of sum of pixels in two shapes. This avoids spurious operations such as subtraction between shapes with little overlap. c) The number of ON pixels in the final image is above a threshold. Sharma: p.10 c.1 para. 2 L.4-11. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g., SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.3 c.2 para. 2 L.2-5 and Figure 2); and then 
determining at least one ulterior data piece based on the initial data piece, including iteratively, starting from the initial data piece, modifying one or more parameter values each of a respective dimensional parameter (e.g., d) The previous rules promotes programs with the union operation. To ensure a balanced dataset we boost the probabilities of generating programs with subtract and intersect operations. Sharma: p.10 c.1 para. 2 L.11-14. When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.4 c.1 para. 1) and/or deleting one or more leaf geometrical shapes (e.g., Finally we remove duplicates.  Sharma: p.10 c.1 para. 2 L.14-15).

Regarding claim 6, Sharma teaches the method of claim 1, wherein the inserting includes: 
obtaining pairs of respective data pieces each including a third data piece and a fourth data piece (e.g., Primitives are specified by their type: square, circle, or triangle, locations L and circumscribing circle of radius R on a canvas of size 64×64. There are three boolean operations: intersect, union, and subtract. L is discretized to lie on a square grid with spacing of 8 units and R is discretized with spacing of 4 units. The triangles are assumed to be upright and equilateral. The synthetic dataset is created by sampling random programs containing different number of primitives from the above grammar, constraining the distribution of various primitive types and operation types to be uniform. We also ensure that no duplicate programs exist in our dataset. Sharma: p.5 c.2 para.1 L.1-12.  We sampled derivations of the following grammar in the case of 3D CSG: 

    PNG
    media_image3.png
    193
    409
    media_image3.png
    Greyscale

The same three binary operations are used as in the 2D case. Three basic solids are denoted by 'sp': Sphere, 'cu': Cube, 'cy': Cylinder. L represents the center of p1imitive in 3D voxel grid. R specifies radius of sphere and cylinder, and also specifies size of cube. H is the height of cylinder. The primitives are rendered as voxel grids and the programs are executed on a 3D volumetric grid of size 64 x 64 x 64. We used the same random sampling method as described for the synthetic 2D dataset, resulting in 3D CSG programs. 3D shape samples from this dataset are shown in Figure 3. Sharma: p.5 c. 2 para. 2 and Figure 3.  It can be seen from bottom row of Figure 3 that the 3D samples are different); and 
for each pair: 
testing an identity between the 3D shape of the third data piece and the 3D shape of the fourth data piece (We also ensure that no duplicate programs exist in our dataset.  Sharma: p.5 c. 2 para. 1 L.11-12.  This is applied to both the 2D and 3D samples.  Therefore, when first and second data pieces are operated to produce a third and fourth data piece, they have to be checked to ensure that they are not duplicate of one another); and 
identifying one data piece among the third and fourth data pieces as a second data piece upon the testing yielding a positive result (It is obvious that when the third and fourth data pieces are different, both samples are kept.  However, if they are duplicate of one another, only one sample is kept so as to maintain single sample for each 3D shape).

Regarding claim 8, Sharma teaches the method of claim 1, wherein for each first data piece, the editable feature tree of the first data piece is structurally compatible to the editable feature tree of each respective second data piece (e.g., Architecture of our neural shape parser (CSGNet). CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as P1, P2, P3, P4 are predicted by the network, while E1, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  Detailed execution procedure followed by an induced CSG program in a characteristic 3D case. The input is a voxel based representation of size 64 × 64 × 64. The RNN decoder produces a program, which can be executed following the grammar described in the Section 6.1, to give the output shown at the bottom. The user-level program is shown for illustration. On the right side is shown a parse tree corresponding to the execution of the program. Sharma: Figure 9.  Therefore, for parser for 2D shapes, inputs data pieces are compatible for 2D images and for parser for 3D shapes, input data pieces are compatible for 3D voxels).

Regarding claim 9, Sharma teaches the method of claim 8, wherein: 
with respect to a discrete set of primitive shape types, and for each primitive shape type, obtaining a respective discrete set of one or more parameter domains each of a respective continuous parameter, each parameter domain having respective parameters values of the respective continuous parameter, each leaf geometric shape being formed by a respective primitive shape type, with a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., we first present our neural shape parser that can induce programs for 2D/3D shapes. The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. The overall network can be written as [Symbol font/0x70]() = Θ o (). The space of programs can be efficiently described according to a context-free grammar [19]. For example, in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:  

    PNG
    media_image6.png
    158
    385
    media_image6.png
    Greyscale

Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.3 c.1 para. 3 L.1-12 and c.2 paras. 1 and 2 and Figure 2.  As shown in Figure 2, the primitives annotated as P1, P2, P3, P4 are predicted by the network, while E1, E2 are the outputs of Boolean modeling operations acting on intermediate shapes.  It is obvious that a continuous set of geometrical shapes obtained from the primitives and intermediates and Boolean operations), 
for each of one or more primitive shape types, the one or more respective continuous parameters consist of one or more dimensional parameters and one or more other parameters, the one or more other parameters including one or more positioning parameters (e.g., Primitives are specified by their type: square, circle, or triangle, locations L and circumscribing circle of radius R on a canvas of size 64×64. There are three boolean operations: intersect, union, and subtract. L is discretized to lie on a square grid with spacing of 8 units and R is discretized with spacing of 4 units. Sharma: p.5 c.2 para. 1 L.1-6), and 
a first editable feature tree and a second editable feature tree are structurally compatible (e.g., The overall network can be written as π(I) = Θ ◦ Φ(I). Sharma: p.3 c.2 para. 1 L.2-3.  The input I can be 2D and 3D shapes.  Synthetic 2D shapes: We sampled derivations of the following CSG grammar to create our synthetic dataset in the 2D case:

    PNG
    media_image8.png
    195
    379
    media_image8.png
    Greyscale

Sharma: p.5 c.1 para. 4.  Synthetic 3D shapes. We sampled derivations of the following grammar in the case of 3D CSG:

    PNG
    media_image9.png
    192
    404
    media_image9.png
    Greyscale

Sharma: p.5 c.2 para. 2) when: 
the tree arrangement of geometrical operations the first editable feature tree (e.g., the rendering process on the right side of Figure 2) at least partially matches the tree arrangement of geometrical operations of the second editable feature tree (e.g., the Parse Tree on the right side of Figure 9), and 
each pair of corresponding leaf geometrical shapes have a same respective primitive shape type (e.g., circles and square for the rendering process in Figure 2 and spheres and cylinder for the parse tree in Figure 9), and for each other parameter, a same respective parameter value (e.g., union, intersect and subtract; Figure 2 and union and subtract; Figure 9).

Regarding claim 10, Sharma teaches the method of claim 1, wherein for each of one or more first data pieces, the inserting includes selecting the first data piece as a function of canonicity of the editable feature tree of the first data piece (As shown in Figure 2, the circle and square are operated to generated an output in the rendered image. The output shape is different from the circle and square and is added as synthesized sample data.  The operation is applied to generate 3D shapes following 3D CSG.  Any duplicate is removed so that the generated 2D/3D synthetic shapes are unique).

Regarding claim 11, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Claim 11 further recites: learning a neural network based on the dataset (e.g., Our model is also more effective as a shape detector compared to existing state-of-the-art detection techniques. We finally demonstrate that our network can be trained on novel datasets without ground-truth program annotations through policy gradient techniques. Sharma: Abstract L.12-16).

Regarding claim 12, the claim is a device claim of method claim 11.  The claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.
Sharma teaches “a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively” (Sharma: Abstract L.1-5).  It is obvious that the invention is implemented with a computing device.  The programs and instructions are stored in memory and executed with the computing device.

Regarding claims 13-19, the claims are device claims of method claims 2-8 respectively.  The claims are similar in scope to claims 2-8 respectively and they are rejected under similar rationale as claims 2-8 respectively.

Regarding claim 20, the claim is similar to claim 12 where the last limitation is optional (and/or) and which is a feature of claim 20 and is disclosed with Sharma: learn a neural network based on the dataset (e.g., Our model is also more effective as a shape detector compared to existing state-of-the-art detection techniques. We finally demonstrate that our network can be trained on novel datasets without ground-truth program annotations through policy gradient techniques. Sharma: Abstract L.12-16)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 6 and further in view of Du et al. (Tao DU, et al., “InverseCSG: Automatic Conversion of 3D Models to CSG Trees,” ACM Transactions on Graphics, Vol. 37, No. 6, Article 213. Publication date: November 2018; IDS).

Regarding claim 7, Sharma teaches the method of claim 6, wherein the testing includes: 
computing a first volume value, the first volume value representing a volume of the discrete geometrical representation of the third data piece (see 7_1 below); 
computing a second volume value, the second volume value representing a volume of the discrete geometrical representation of the fourth data piece (see 7_2 below); and 
comparing the first volume value to the second volume value (see 7_3 below).
While Sharma does not explicitly teach, Du teaches that:
(7_1). computing a first volume value, the first volume value representing a volume of the discrete geometrical representation of the third data piece (e.g., since the 3D shape described by the synthesized CSG program must occupy the same volume in space as the volume contained inside the input mesh. Du: p.213.2 c.2 para. 1 L.5-7.  Therefore, a first volume occupy the same volume space as the volume of the 3D shape representation of the third data piece);
(7_2). computing a second volume value, the second volume value representing a volume of the discrete geometrical representation of the fourth data piece (e.g., since the 3D shape described by the synthesized CSG program must occupy the same volume in space as the volume contained inside the input mesh. Du: p.213.2 c.2 para. 1 L.5-7.  Therefore, a second volume occupy the same volume space as the volume of the 3D shape representation of the fourth data piece);
(7_3). comparing the first volume value to the second volume value (From claim 6 above, the 3D shape of the third and fourth data piece can be compared with the volume of the two 3D shapes as they occupy the same volume in space).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Du into the teaching of Sharma so the comparison of 3D shapes can be simplified to comparing their corresponding volume in space.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Regli (2008/0215510) teaches that “A scale-Space feature extraction technique is based on recursive decomposition of polyhedral surfaces into surface patches. The experimental results show that this technique can be used to perform matching based on local model structure. Scale-space techniques can be parameterized to generate decompositions that correspond to manufacturing, assembly or surface features relevant to mechanical design. One application of these techniques is to support matching and content-based retrieval of solid models. Scale-space technique can extract features that are invariant with respect to the global structure of the model as well as small perturbations that 3D laser scanning may introduce. A new distance function defined on triangles instead of points is introduced. This technique offers a new way to control the feature decomposition process, which results in extraction of features that are more meaningful from an engineering viewpoint. The technique is computationally practical for use in indexing large models.” (Regli: Abstract).
b).	Panciatici (2018/0365565) teaches that “The disclosure notably relates to a computer-implemented method for forming a dataset. The dataset is configured for learning a function. The function takes as inputs images of instances of one or more classes of real objects. The method comprises, for each class, providing a parametric model of the class, generating a plurality of 3D modeled objects with the parametric model, and adding to the dataset, for each one of the plurality of 3D modeled objects, one or more corresponding images. The generating includes traversing one or more of the set of ranges. The method constitutes an improved solution for forming a dataset configured for learning a function.” (Panciatici: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611